DENY and Opinion Filed December 28, 2021




                                     S   In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-01155-CV

IN RE WWLC INVESTMENT, LP F/K/A WLC INVESTMENT, LP, Relator

           Original Proceeding from the 416th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 416-04856-2015

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      Relator’s December 28, 2021 petition for writ of mandamus and motion for

emergency relief challenge the portion of the trial court’s December 10, 2021 order

requiring relator to pay $5,000 in sanctions to a non-party. Entitlement to mandamus

relief requires relator to show that the trial court has clearly abused its discretion and

that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).

      As the party seeking relief, relator has the burden of providing the Court with

a properly authenticated mandamus record establishing the right to mandamus relief.

See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—

Dallas 2008, orig. proceeding) (requiring relator to submit certified or sworn record).
Further, “[a] court cannot grant mandamus relief unless the error was raised in the

trial court.” In re Rowes, No. 05-14-00606-CV, 2014 WL 2452723, at *1 (Tex.

App.—Dallas May 30, 2014, orig. proceeding) (mem. op.). Based on the record

before us, we conclude relator has not shown its entitlement to the relief requested.

Accordingly, we deny the petition for writ of mandamus, and deny the motion for

emergency relief as moot.



                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE

211155F.P05




                                        –2–